Citation Nr: 0816335	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-13 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
20 percent for left rotator cuff tendonopathy.

2. Entitlement to an initial disability rating in excess of 
20 percent for degenerative joint disease of the right ankle.

3. Entitlement to an initial disability rating in excess of 
10 percent for retropatellar pain syndrome of the right knee.

4. Entitlement to an initial disability rating in excess of 
10 percent for retropatellar pain syndrome of the left knee.

5. Entitlement to an initial disability rating in excess of 
10 percent for hypertension.

6. Entitlement to an initial compensable disability rating 
for erectile dysfunction.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to May 
2004.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

These matters were before the Board in November 2007 and were 
then remanded.


FINDINGS OF FACT

1. Even considering any additional functional loss due to 
pain, weakness, excess fatigability, incoordination, or any 
other such factors not contemplated in the relevant rating 
criteria, the veteran's shoulder disability does not 
approximate motion limited to 25 degrees from the side.

2. There is no ankylosis of the right ankle.

3. Even considering any additional functional loss due to 
pain, weakness, excess fatigability, incoordination or other 
factors not contemplated in the relevant rating criteria, the 
veteran's knee conditions do not more closely approximate 
flexion limited to 30 degrees than flexion limited to 45 
degrees.

4. The record does not reflect either diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.

5. There is no deformity of the penis or complete loss of 
erectile power.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 
20 percent for left rotator cuff tendonopathy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2007).

2. The criteria for an initial disability rating in excess of 
20 percent for degenerative joint disease of the right ankle 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270, 5271 (2007).

3. The criteria for an initial disability rating in excess of 
10 percent for retropatellar pain syndrome of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 
5256, 5257, 5260, 5261, Plate II (2007).

4. The criteria for an initial disability rating in excess of 
10 percent for retropatellar pain syndrome of the left knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 
5256, 5257, 5260, 5261, Plate II (2007).

5. The criteria for an initial disability rating in excess of 
10 percent for hypertension have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2007).

6. The criteria for an initial compensable disability rating 
for erectile dysfunction have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.350, 4.1, 4.3, 4.7, 4.31, 
4.115b, Diagnostic Code 7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, January 2004 
and August 2006 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to an increased rating, 
and the division of responsibility between the veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claims.

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The August 2006 notice letter notified the veteran that, for 
each of his disabiities, he must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of his disability and the effect that 
the conditions and symptoms had on the veteran's employment, 
and that disability ratings were determined by applying 
relevant diagnostic codes.  The letter also provided examples 
of the types of medical and lay evidence that the veteran was 
to submit (or ask VA to obtain) that were relevant to 
establishing entitlement to increased compensation.

With respect to the second requirement of Vazquez-Flores, the 
Board notes that, to the extent that the veteran was not 
provided adequate notice regarding general notice of any 
specific measurement or test result necessary to substantiate 
any of his claims, the Board finds that such inadequate 
notice was harmless error, as the veteran had actual notice 
of such requirements, generally.  The Board specifically 
notes the November 2007 Informal Hearing Presentation 
submitted by the veteran and his representative.  The Hearing 
Presentation contained arguments that indicated that, with 
respect to his left rotator cuff, right ankle, and right and 
left knee disability claims, the veteran understood that his 
disability ratings were based on range of motion testing, 
including considerations of flare-ups, painful motion, and 
other such criteria, with the Presentation making specific 
citation to the relevant regulations.  Also, with respect to 
his hypertension claim, the Presentation indicated that the 
veteran understood that his disability rating was based on 
blood pressure readings.  Furthermore, with respect to the 
veteran's claim of increased rating for erectile dysfunction, 
the Board notes that no specific test or measurement is 
required for a compensable rating.  Thus, with respect to the 
veteran's increased rating claims, the Board finds that VA 
has fulfilled its obligation to provide the veteran a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in August 2006.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in January 2008.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in August 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, VA 
examinations, and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Increased Initial Disability Ratings

The veteran argues that he is entitled to an initial 
disability rating in excess of 20 percent for left rotator 
cuff tendonopathy, an initial disability rating in excess of 
20 percent for degenerative joint disease of the right ankle, 
an initial disability rating in excess of 10 percent for 
retropatellar pain syndrome of the right knee, an initial 
disability rating in excess of 10 percent for retropatellar 
pain syndrome of the left knee, an initial disability rating 
in excess of 10 percent for hypertension, and an initial 
compensable disability rating for erectile dysfunction.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

A. Left rotator cuff tendonopathy

The veteran's left rotator cuff tendonopathy is currently 
rated as limitation of shoulder motion under Diagnostic Code 
(DC) 5201.  Under DC 5201, for a minor (non-dominant) joint, 
motion limited to 25 degrees from the side warrants a maximum 
30 percent rating, while motion limited to midway between 
side and shoulder level and motion limited to shoulder level 
both warrant a 20 percent rating.  38 C.F.R. § 4.71a, DC 
5201.

The record reflects that the veteran is right-hand dominant.

On January 2004 VA examination, the veteran was noted to have 
had slight pain with abduction greater than 90 degrees, with 
no swelling, and to have pain and some weakness with 
resistence internal rotation and supraspinatus testing.  The 
veteran was diagnosed as having left rotator cuff 
tendonopathy, nonlimiting.

On August 2005 VA examination, the left shoulder forward 
elevated to 130 degrees and abducted to 110 degrees, with 
pain at the extremes of these movements.  It was noted that, 
following repetitive use, the left shoulder foreword elevated 
115 degrees, abducted to 115 degrees, externally rotated to 
55 degrees, and internally rotated to 40 degrees, with pain 
at the extremes of these movements.  It was also noted that 
further limitation during flare-ups would require ungrounded 
speculation, that there was tenderness anteriorly at the left 
shoulder.

After reviewing the record, the Board finds that the 
veteran's left rotator cuff tendonopathy does not more 
closely approximate the criteria for a 30 percent disability 
rating under DC 5201 than those for a 20 percent disability 
rating.  Even considering any additional functional loss due 
to pain, weakness, excess fatigability, incoordination, or 
any other such factors not contemplated in the relevant 
rating criteria, the medical evidence of record does not 
indicate that the veteran's shoulder disability approximates 
motion limited to 25 degrees from the side.  On both January 
2004 and August 2005 VA examinations, the veteran was able to 
abduct his shoulder to at least 90 degrees without pain, and 
was able to abduct his shoulder to 115 degrees after 
repetitive use on August 2005 VA examination.  There is no 
medical evidence of record indicating that the veteran's 
shoulder disability approximates range of motion limited to 
only 25 degrees from the side.  Accordingly, a disability 
rating in excess of 20 degrees for left rotator cuff 
tendonopathy is not warranted.

B. Degenerative joint disease of the right ankle

The veteran's degenerative joint disease of the right ankle 
is rated under hyphenated DC 5003-5271, and is thus rated by 
analogy under DC 5271 for limitation of ankle motion.  See 38 
C.F.R. § 4.20.  Under DC 5271, marked limitation of ankle 
motion is rated a maximum of 20 percent.  38 C.F.R. § 4.71a, 
DC 5271.

Diagnostic Code 5270 provides ratings for ankylosis of the 
ankle.  Ankylosis of the ankle in planter flexion less than 
30 degrees is to be rated 20 percent disabling; ankylosis of 
the ankle in planter flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees, 
is to be rated 30 percent disabling; ankylosis of the ankle 
in planter flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity, is to be rated 
40 percent disabling.  38 C.F.R. § 4.71a, DC 5270.

On January 2004 VA examination, the veteran was noted to have 
no deformity or swelling of the right ankle, and dorsiflexion 
was to 5 degrees and plantar flexion to 10 degrees.  It was 
noted that the anterior drawer sign was negative, talar tilt 
test was positive, and the veteran could walk on toes and 
heels and hop on his right foot.

On August 2005 VA examination, right ankle was noted to 
dorsiflex to 0 degrees, with pain at that point, and plantar 
flexion was to 55 degrees, with pain at that point.  
Following repetitive use, there was no change in range of 
motion of the right ankle.  There was noted to be no 
ankylosis present.  There was tenderness medially over the 
right ankle, no unusual shoe wear pattern, and a normal gait.

After reviewing the record, the Board finds that the 
veteran's degenerative joint disease of the right ankle does 
not approximate the criteria for a disability rating in 
excess of 20 percent under DC 5271, or under any other 
diagnostic code.  The veteran receives the maximum disability 
rating under 5271, and thus a disability rating under that 
diagnostic code is not available.  Also, the Board notes that 
where, as here, the veteran is already receiving the maximum 
rating assignable, consideration of the provisions of DeLuca 
is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The Board has considered DC 5270.  However, ankylosis has 
never been noted in the record.  Also, on August 2005 VA 
examination, there was specifically noted to be no ankylosis, 
and a normal gait.  Thus, the veteran's right ankle 
degenerative joint disease does not approximate ankylosis of 
the ankle in planter flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.

Accordingly, a disability rating in excess of 20 percent for 
degenerative joint disease of the right ankle is not 
warranted.  

C. Retropatellar pain syndrome of the right and left knees.

The veteran's retropatellar pain syndrome conditions of the 
right and left knees are both rated under DC 5260 for 
limitation of leg flexion.

Limitation of knee motion is rated under DC 5260 and DC 5261.  
Under DC 5260, the following evaluations are assignable for 
limitation of leg flexion: zero percent for flexion limited 
to 60 degrees, 10 percent for flexion limited to 45 degrees, 
20 percent for flexion limited to 30 degrees, and 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Separate ratings under DC 5260 and DC 5261 may be assigned 
for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. 
Reg. 59988, 59990 (2004).

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

DC 5256 provides ratings for ankylosis of the knee.  
Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely be rated 60 
percent disabling.  38 C.F.R. § 4.71a.

DC 5257 provides ratings for other impairment of the knee.  
Slight recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated 30 percent 
disabling.  38 C.F.R. § 4.71a, DC 5257.

Separate disability ratings are possible for arthritis with 
limitation of motion and instability of a knee under DC 5257.  
See VAOPGCPREC 23-97.  

In the instant case, on January 2004 VA examination, the 
veteran was noted to have had no subluxation or dislocation, 
no assistive devices needed, stiffness, no locking, and no 
instability, with the veteran reporting daily flare-ups.  
Range of motion was noted to be full for both extension and 
flexion of the knees, with negative McMurray test, Drawer 
sign, patella apprehension test, valgus test and post test, 
bilaterally.  The veteran was noted to have positive patella 
grinding test bilaterally.  The veteran was diagnosed as 
having retropatellar pain syndrome bilaterally, nonlimiting, 
but painful.

On August 2005 VA examination, the veteran complained of knee 
pain with stiffness and swelling, which flared up two to 
three times a week for one to two days.  The knees extended 
to 0 and flexed to 120 degrees bilaterally, with pain at the 
extremes of flexion.  Following repetitive use, the knees 
extended to 0 degrees, the left flexed to 115degrees, and the 
right flexed to 100 degrees, with pain at the extremes of 
flexion.  It was noted that further limitation during flare-
ups would require ungrounded speculation, that there was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, redness, heat, abnormal movement, or 
guarding of movement.  There was tenderness medially, 
laterally and over the patellae of both knees, and no 
ankylosis present.

October 2007 VA medical treatment notes indicate that the 
veteran presented with a diagnoses of knee arthralgia, and 
that he had mild tenderness around the patella, range of knee 
motion within normal limits, muscle strength 4+/5, good gait, 
and no atrophy.

After reviewing the record, the Board finds that neither of 
the veteran's knee conditions more closely approximates the 
criteria for a 20 percent disability rating under DC 5260 
than those for a 10 percent disability rating.

The most the veteran's flexion has ever been noted to be 
limited on examination has been 115 degrees left and 100 
degrees right after repetitive motion, with pain at the 
extremes of flexion.  Even considering any additional 
functional loss due to pain, weakness, excess fatigability, 
incoordination or other factors not contemplated in the 
relevant rating criteria, the veteran's knee conditions do 
not more closely approximate flexion limited to 30 degrees 
than flexion limited to 45 degrees.  Thus, a disability 
rating in excess of 10 degrees under DC 5270 is not 
warranted.

The Board has considered a separate disability rating under 
either DC 5261 or DC 5257.  However, knee extension has 
consistently been noted to be either normal or to 0 degrees.  
Also, neither subluxation nor lateral instability has been 
noted on examination for either knee, instability was 
specifically noted not to be present on January 2004 VA 
examination and August 2005 VA examination, and subluxation 
was specifically noted not to be present on January 2004 VA 
examination.  Thus a separate disability rating under either 
DC 5261 or DC 5257 is not warranted.

Accordingly, a disability rating in excess of 10 percent is 
not warranted for either retropatellar pain syndrome of the 
right knee or retropatellar pain syndrome of the left knee.

D. Hypertension

The veteran's hypertension is rated under DC 7101.  Under DC 
7101, a 10 percent rating is warranted when the disability is 
manifested by diastolic pressure predominantly 100 or more, 
or; systolic pressure of 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating requires that the evidence 
show that the diastolic pressure is predominantly 110 or 
more, or that systolic pressure is predominantly 200 or more.  
A 40 percent rating is warranted when the diastolic pressure 
is predominantly 120 or more, and a 60 percent rating 
requires diastolic pressure predominantly 130 or more.  
38 C.F.R. § 4.104, DC 7101.

In the instant case, May 2004 VA records indicate 3 day blood 
pressure testing as being 140/100 and 150/98 in the morning, 
and 120/94 and 118/90 in the afternoon on the first day; 
120/82 and 120/80 in the morning, and 120/80 and 120/76 in 
the afternoon on the second day; and 110/80 and 90/70 in the 
morning on the third day.

On August 2005 VA examination, the veteran's blood pressure, 
measured on three occasions, was 132/80, 140/90, and 160/86.  
There were noted to be no arteriosclerotic complications of 
hypertension present.

VA medical treatment records dated from May 2004 to January 
2008 indicate numerous measurements of blood pressure, but do 
not indicate systolic pressure greater than 200, or diastolic 
pressure greater than 110.  The highest reading in the record 
is indicated in a January 2005 VA medical treatment note, 
where the veteran was noted to have blood pressure of 140/80.

After reviewing the record, the Board finds that the 
veteran's hypertension does not more closely approximate the 
criteria for a 20 percent disability rating under DC 7101 
than those for a 10 percent disability rating.  The record 
does not reflect either diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more, as 
it does not reflect any reading of either diastolic pressure 
110 or more or systolic pressure 200 or more, despite the 
numerous blood pressure readings of record.  Accordingly, a 
disability rating in excess of 10 percent for hypertension is 
not warranted.

E. Erectile dysfunction

The veteran's erectile dysfunction is rated under DC 7522 for 
deformity of the penis with loss of erectile power.  The 
Board notes that the veteran also receives special monthly 
compensation for loss of use of a creative organ under 
38 C.F.R. § 3.350.

Under DC 7522, deformity of the penis with loss of erectile 
power is rated 20 percent.  38 C.F.R. § 4.115b, DC 7522.

The Board also notes that where the schedular criteria does 
not provide for a noncompensable evaluation, such an 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

On August 2005 VA examination, the veteran was noted to have 
erectile dysfunction, with normal genitals, no testicular 
atrophy, and sensation, reflexes, and peripheral pulses 
normal.  It was noted that the veteran's only problem was 
erectile dysfunction, and that this only bothered him during 
sexual intercourse.  It was also noted that the veteran could 
have intercourse and ejaculation.

After reviewing the record, the Board finds that the 
veteran's erectile dysfunction does not warrant a compensable 
disability rating.  Although the veteran is rated under DC 
7522 for deformity of the penis, the record reflects that the 
veteran has no deformity of the penis, but, rather, has only 
erectile dysfunction.  Moreover, the record does not reflect 
complete loss of erectile power, but, rather, that the 
veteran is still capable of sexual intercourse.  Thus, the 
veteran does not meet the criteria for a compensable rating 
under DC 7522.  Accordingly, a compensable disability rating 
for erectile dysfunction is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1. Entitlement to an initial disability rating in excess of 
20 percent for left rotator cuff tendonopathy is denied.

2. Entitlement to an initial disability rating in excess of 
20 percent for degenerative joint disease of the right ankle 
is denied.

3. Entitlement to an initial disability rating in excess of 
10 percent for retropatellar pain syndrome of the right knee 
is denied.

4. Entitlement to an initial disability rating in excess of 
10 percent for retropatellar pain syndrome of the left knee 
is denied.

5. Entitlement to an initial disability rating in excess of 
10 percent for hypertension is denied.

6. Entitlement to an initial compensable disability rating 
for erectile dysfunction is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


